Name: Council Regulation (EEC) No 3862/91 of 23 December 1991 amending Regulation (EEC) No 3587/91 extending into 1992 in particular the application of Regulation (EEC) No 3832/90 applying generalized tariff preferences for 1991 in respect of certain textile products originating in developing countries
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  leather and textile industries
 Date Published: nan

 No L 362/88 Official Journal of the European Communities 31 . 12. 91 COUNCIL REGULATION (EEC) No 3862/91 of 23 December 1991 amending Regulation (EEC) No 3587/91 extending into 1992 in particular the application of Regulation (EEC) No 3832/90 applying generalized tariff preferences for 1991 in respect of certain textile products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas is is envisaged to implement in respect of Czechoslovakia, Poland and Hungary by means of interim agreements at a date yet to be decided in 1992 the prefe ­ rential system provided for under the Europe agreements concluded with those countries ; whereas in order that such preferential advantages should not be accumulated with those provided for in Regulation (EEC) No 3832/90 (') changes should be made to the adminis ­ tration of the tariff quotas and fixed amounts laid down in the said Regulation, quotas listed in Annex I and made available to Czechoslovakia, Hungary and Poland for the period of 1992 preceding the entry into force of the preferential arrangements provided for under the Europe agreements with those countries shall be limited on a pro rata basis." The following paragraph shall be added to Article 5 of Regulation (EEC) No 3832/90 : "6. By way of derogation from paragraphs 1 and 3, the Member States shall return to the Commu ­ nity reserve on 1 January 1992 their entire national shares of tariff quotas in respect of Czechoslovakia, Hungary and Poland." The following paragraph shall be added to Article 8 of Regulation (EEC) No 3832/90 : "3 . By way of derogation from paragraphs 1 and 2, the volumes of the fixed amounts listed in Annex II and made available to Czechoslovakia, Hungary and Poland for the period of 1992 prece ­ ding the entry into force of the preferential arran ­ gements provided for under the Europe agree ­ ments with those countries shall be limited on a pro rata basis." ' Article 2 This Regulation shall enter into force on 1 January 1992. HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 3587/91 (2) the current text becomes paragraph 1 , and the following para ­ graph shall be added : '2. The following paragraph shall be added to Article 2 of Regulation (EEC) No 3832/90 : "3 . By way of derogation from the provisions of the preceding paragraphs, the volumes of the tariff This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1991 . For the Council The President Y. VAN ROOY (') OJ No L 370, 31 . 12. 1990, p. 39. Regulation as amended by Regulation (EEC) No 3835/90 (OJ No L 370, 31 . 12. 1990, p. 126). (2) OJ No L 341 , 12. 12. 1991 , p. 1 .